     Case 1:18-cv-00523-DAD-JDP Document 25 Filed 07/31/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GASPAR DRAKE,                                     Case No. 1:18-cv-00523-NONE-JDP
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS TO DISMISS
13           v.                                         PETITION
14    J. GASTELO,                                       (Doc. No. 22)
15                       Respondent.
16

17          Petitioner Gaspar Drake, a state prisoner proceeding without counsel in this action, seeks

18   federal habeas corpus relief under 28 U.S.C. § 2254. (Doc. No. 1.) In 2015, petitioner was

19   convicted by a Kings County Superior Court jury of battery on a non-prisoner and obstructing a

20   correctional officer in the performance of his duties. (Doc. No. 16 at 11–16.) Petitioner seeks

21   relief on the ground that at his trial on those charges the testimony of two witnesses necessary to

22   his defense was improperly excluded. (Id. at 24.) This action was referred to a United States

23   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

24          On March 30, 2020, the assigned magistrate judge issued findings and recommendations,

25   recommending that the pending petition be denied because he had failed to demonstrate that the

26   exclusion of the testimony of the two inmate witnesses at his trial resulted in him being denied his

27   constitutional right to due process. (Doc. No. 22.) On April 24, 2020, petitioner filed objections

28   to the findings and recommendations. (Doc. No. 23.) In accordance with the provisions of 28
                                                       1
     Case 1:18-cv-00523-DAD-JDP Document 25 Filed 07/31/20 Page 2 of 3

 1   U.S.C. § 636 (b)(1)(B) and Local Rule 304, this court has conducted a de novo review of this

 2   case. Having carefully reviewed the entire file, including petitioner’s objections, the court

 3   concludes that the findings and recommendations are supported by the record and proper analysis.

 4           Having found that petitioner is not entitled to habeas relief, the court now turns to whether

 5   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

 6   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

 7   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

 8   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

 9   court issue or deny a certificate of appealability when entering a final order adverse to a

10   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

11   Cir. 1997). If, as here, a court dismisses a petition for a writ of habeas corpus, the court may only

12   issue a certificate of appealability when “the applicant has made a substantial showing of the

13   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

14   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

15   that) the petition should have been resolved in a different manner or that the issues presented

16   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

17   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). In the present case, the court

18   concludes that petitioner has not made the required substantial showing of the denial of a

19   constitutional right to justify the issuance of a certificate of appealability. The court therefore

20   declines to issue a certificate of appealability.
21           Accordingly:

22           1.      The findings and recommendations issued on March 30, 2020 (Doc. No. 22) are

23                   adopted;

24           2.      The petition for writ of habeas corpus (Doc. No. 1) is dismissed;

25   /////
26   /////
27   /////
28   /////
                                                         2
     Case 1:18-cv-00523-DAD-JDP Document 25 Filed 07/31/20 Page 3 of 3

 1        3.    The court declines to issue a certificate of appealability; and

 2        4.    The Clerk of Court is directed to assign a district judge to this case for the

 3              purposes of closure and to close this case.

 4   IT IS SO ORDERED.
 5
       Dated:   July 30, 2020
 6                                                  UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
